 CONTINENTAL BAKING COMPANY99WE WILLofferRobert L. Owens immediate and full reinstatement to his former orsubstantiallysimilar position without prejudice to his seniority or other rights andprivileges and make him whole for any loss of pay suffered as a result of discriminationagainst him.ARMOUR AND COMPANY,Employer.Dated..............By.............................. ......................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any othermaterial.CONTINENTAL BAKING COMPANYandELBERT A. MARTINand FRANK H. SCHAFLER.Cases Nos.14-CA-716 and14-CA-718. April 15, 1953DECISION AND ORDEROn December 15, 1952, TrialExaminer BertramG. Eadieissued his Intermediate Report in the above-entitled proceed-ing, finding that Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto. Thereafter, Respondent filed exceptions to the Inter-mediate Report.The Board' has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2 The Board has consideredthe Intermediate Report, the exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions, andiPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel[Chairman Herzog and MembersMurdock and Styles].ZRespondent excepts to the admission by the Trial Examiner of evidence relating to thejoining of Local 535, United Construction Workers, by Martin and Schafler, the alleged dis-criminatory dischargees herein,and of evidence relating to their expulsion from LocalNo. 6, International Brotherhood of Firemen,Oilers,Maintenance Men and Helpers, AFL,and from Local No. 4, Bakery & Confectionery Workers International Union of America,AFL, respectively. For reasons appearing below, we find no merit in this exception.The TrialExaminer reserved his ruling as to whether to admit in evidence GeneralCounsel's Exhibits Nos. 8 and 9, which were letters from Bakers Local 4 to Schafler noti-fying him, first, of his trial before the Union's executive board, and second, of his expulsionby vote of the membership.No ruling admitting or rejecting this evidence was ever madeby the Trial Examiner. We find the letters to be relevant and proper evidence of union ac-tivity, and hereby admit them.104 NLRB No. 17. 1 00DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations of the Trial Examiner with the followingmodifications, corrections,e and additions:1.We agree with the Trial Examiner that Respondentviolated Section 8 (a) (1) of the Act by Chief Engineer' Daniels'interrogation of employee Monroe Craig. In addition, we findhatDaniels' accompanying threat to Craig that all the em-ployees who joined the United Construction Workers "wouldbe fired if it took two men to replace one" constituted a fur-ther violation by Respondent of that section.2.We are also in agreement with the Trial Examiner'sfinding that Respondent disc riminatorily discharged Martinand Schafler in violation of Section 8 (a) (3) and (1) of the Act.Martin had been employed by Respondent as a maintenancemechanic since 1947 and Schafler as a bakeshop hand since1936. Early in October 1951 both men joined Local 535, UnitedConstruction Workers, affiliated with the United Mine WorkersofAmerica (herein called the Construction Workers). More-over, Martin signed up 6 or 7 fellow employees for that Union;and Schafler attempted to interest at least 1 other employeein union membership.On December 10, 1951, Martin, who was also a member ofLocal No. 6, International Brotherhood of Firemen, Oilers,Maintenance Men and Helpers, AFL (herein called the Fire-men), was cited to appear before the executive board of thatUnion on December 13 to answer charges preferred by its busi-ne s s manager. Martin did not obey this summons. In late Decem-ber 1951 or early January 1952, Martin's supervisor, ChiefEngineer Daniels, had a conversation with Monroe Craig, an em-ployee who had recently been transferred into Daniels' mainte-nance department. According to Craig's credited testimony:ItoldMr. Daniels that I'd just [been] up to join theFiremen and Oilers Union Local 6. I also told him Mr.O'Shaughnessey4 asked me did I know Elbert Martin thatused to work for Continental [the Respondent]. I told himIknew Elbert Martin and [he] still worked there. Mr.Daniels said I know, Weber, business agent of Local 6,has already asked for Martin's discharge. I guess thereason he hasn't been discharged, Vance Halterman' is inthe hospital, Claude Hill' is out of town.Itwas then that Daniels questioned Craig about membershipin the Construction Workers and threatened that those whojoined that Union would be discharged, as set forth above.On December 21 Schafler, who was a member of Local No.4,St.Louis,Missouri, Bakery & Confectionery WorkersInternational Union of America, AFL (herein called the Bakers),3 In addition to a number of more important errors dealt with below,the intermediate Reportcontains several inadvertences which do not alter our agreement with the Trial Examiner'sfindings and conclusions, but which we hereby correct as follows:(1) The chief engineerdid not note his instructions to oncoming mechanics in a logbook.Production superintendentsused the logbooks to indicate maintenance needs; the chief engineer wrote his instructionsto the mechanics on their individual worksheets. (2) Martin became a member of the UnitedConstruction Workers on October 4,1951.not October 3. (3) Martin's work for company officialswas done at the plant,presumably during working hours,not on the outside after hours.4Otherwise unidentified in the record,but apparently an official of the Firemen.5General manager of Respondent's St. Louis plant.6Regional manager of several of Respondent's plants. CONTINENTAL BAKING COMPANY101was cited to appear before the executive board of that Unionon January 5, 1952. He did so,' but on January 15, 1952, wasnotified that he had been expelled by vote of the Baker'smembership. Early in January, Bakeshop Superintendent VanHaag, to whom Schafler's supervisor reported, asked ShippingRoom Foreman George Most what he knew about "this otherunion" and, apparently referred to the Bakers, remarked toMost that "any one that wasn't satisfied with the union we nowhad could get out or they would be eliminated or discharged."On the evening of January 23, 1952, Martin was dischargedby Chief Engineer Daniels without warning or explanation. Ata conference which he obtained with Daniels the following day,Daniels told Martin that he could "get" him on three differentgrounds .8 When Martin said, "Local 6 asked you to fire me,isn't that right?" Daniels replied: "I'm not answering noquestions and find myself behind the 8-ball." Martin then askedfor a letter stating the reason for his termination, but Danielsand Office Manager Vaughn refused to furnish such a letteruntil January 28, when Martin invoked a Missouri statutewhich requires that terminated employees be furnished suchletters on request.Schafler was suddenly notified of his dismissal by BakeshopSuperintendent Van Haag at the end of his shift on January 25,1952.When Schafler began to say to Van Haag that he was introublewith the Union, Van Haag waved his hands and said,"I don't know about it, and I don't want to know nothing aboutit."However, Schafler persisted in relating the facts of hisjoining the Construction Workers and his expulsion by theBakers, whereupon Van Haag conceded: "Well, I know I haveheardrumorsabout it." Though present at the hearing, VanHaagspondent had in fact been aware of these events for severalweeks. Schafler testified without contradiction that he had toldtwo supervisors, Bakeshop Night Foremen Balch and Theobald, ioof his membership in the Construction Workers. His conversa-tion with Theobald had taken place on January 5, just after he andTheobald had stood trial before the Bakers' executive board."Although it was not contended by either party that the dis-charge of Martin or Schafler was pursuant to any current7 The Trial Examiner incorrectly stated that Schafler ignored the summons to appear beforethe Bakers'executive board.9 Respondent's defenses are discussed below.We hereby correct the Trial Examiner's erroneous finding that Van Haag was a member ofthe Bakers.10 Referred to by the Trial Examiner as Theobold.11Respondent contends that neither Balch nor Theobald were supervisors within the meaningof the Act.On each shift there were apparently 8 to 18 employees who worked under thedirection of each bakeshop foreman.The bakeshop day foreman was Resetarits,whose al-leged complaints about Schafler,according to Respondent,largely motivated its decision tomake the discharge.Night Foremen Balch and Theobald had greater responsibility thanResetarits because Bakeshop Superintendent Van Haag was not on duty at night.We findthat both Balch andTheobaldwere supervisors.Our finding that Respondent was aware of the union activities of Martin and Schafler isfurther supported by the fact that Respondent's St. Louis plant is of relatively small sizeIn the maintenance department where Martin worked, there were only 6 employees; in thebakeshop where Schafler worked,there were not more than 18 employees on each shift.283230 0 - 54 - 8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion-shop contracts with the Firemen or the Bakers, andalthough no such contracts were shown to exist, it is noteworthythat on January 31, 1952, the Bakers wrote a letter to GeneralManager Halterman informing him that Schafler and othershad been expelled from that Union. The question arises as towhat possible purpose such a letter could serve, unless theBakers had some arrangement with Respondent for takingaction in the case of employees so expelled.12Respondent's DefensesContrary to the inferences raised by the facts set forthabove,19 Respondent contends that it discharged both Martinand Schafler for cause. In both cases, however, the reasonsadvanced were shifting, inconsistent, and not credible:(a)MartinRespondent now defends its discharge of Martin on the follow-ing grounds: (1) He engaged in roofing work in his off hours,so that he was frequently drowsy while on duty; (2) he was atroublemaker; (3) he arranged with another maintenance me-chanic to work his shift on January 22 withoutfirst asking thepermission of Chief Engineer Daniels; (4) he was insubor-dinate; and (5) he talked excessively during working hours. Inhis conference with Martin on January 24, 1952, however,Danielsmentioned only the last three grounds. And in theletter which Respondent furnished Martin on January 28, 1952,only the last ground was assigned as the reason for discharge.(1)As pointed out by the Trial Examiner, Martin withdrewfrom his outside roofing business early in December, morethan a month before his discharge. Although Martin himselfinformed Daniels of this outside roofing work as early asFebruary 1951, Daniels never instructed him to give it up.(2) Regarding the complaint that Martin was a "trouble-maker," the only specific evidence adduced concerned Martin'srelationswithWrapping Room Superintendent Bergke.14 InSeptember 1951 Martin had warned Bergke that if he con-tinued to stand too close to Martin while Martin was working,hewas "going to get hit on the head one of these days" andthatMartin would "lower the boom on him." The followingmonth Martin, encountering Bergke in the lunchroom, hadinvited him to go outside and fight. Because these isolatedevents took place manymonths before the discharge and becauseRespondent made no mention of them to Martin at the time ofthe discharge, we agree with the Trial Examiner that theywere not the real cause of Respondent's action.1512 Respondent points out that this letter was not received by Respondent until after the dis-charge of Schafler and that none of the other persons mentioned in it were ever discharged.However,it is not possible to know what action Respondent would have taken in response tothe letter if Martin and Schafler had not already filed unfair labor practice charges.13Cf. Angwell Curtain Co. v N.L.R.B., 192 F. 2d 899 (C.A. 2), enfg. 94 NLRB 675.14 The Trial Examiner inadvertently referred to Bergke as "foreman of the bake shop."15 Cf. N L R.B. v. Pratt, Read and Co , 191 F. 2d 1006 (C.A. 2), enfg. 90 NLRB 1499. CONTINENTALBAKING COMPANY103(3) The facts about Martin's alleged failure to obtain per-mission to have another man work his shift are these. At about6 p.m. on January 22 Martin, who was sick that evening, tele-phoned to the plant and asked maintenance mechanic MonroeCraig," who was then on duty, to remain and work the nightshift in his place. In order to spare Respondent the cost ofpaying Craig at an overtime rate for this work, Martin sug-gested that Craig punch Martin's timecard and that Martinwould then repay him either in money or in future work. Suchswapping of shifts was the custom among Respondent's main-tenancemen, and up until the time of Martin's discharge ithad not been necessary for them to obtain the advance per-mission of any supervisor.'? However, Craig, who had beennewly transferred to the maintenance department, consultedBakeshop Superintendent Van Haag and was advised to tele-phone Chief Engineer Daniels. He did so and was directed byDaniels to do the work but to punch his own card instead ofMartin's. Like the Trial Examiner, we find that this incidentwas only a pretext, not a genuine reason, for Martin's dis-charge.(4) As for the charge of insubordination, Daniels himselfadmitted that Martin never talked back to him or argued withhim.(5) The only accusation against Martin which Respondentadvanced in response to Martin's request for a written state-ment of the grounds for his discharge was his alleged ex-cessive talking. The record does not support that accusation.Martin's immediate superior, Assistant Chief Engineer Fitch,testified that Martin did not talk excessively. Although ChiefEngineer Daniels complained of several instances in which hesaid that Martin had talked for 5 minutes with truckdriversorwith Schafler, he admitted that he himself occasionallyhad talked to Martin for 5 to 10 minutes, during workinghours, about fishing. We agree with the Trial Examiner thatRespondent did not discharge Martin for excessive talking.(b)ShaflerAt the time of Schafler's discharge, Bakeshop SuperintendentVan Haag simply told him that his services were no longerrequired. No reasons were given." Three days later, in reply16 The Trial Examiner inadvertently states that it was Willard whom Martin persuaded towork in his place that evening.17 Suchwas the credited testimony not only of Martin and Willard, but also of AssistantChief Engineer Fitch. It had not been required that the men disturb Chief Engineer Danielsat his home,asMartin would have had to do if he had sought his permission at 6 p.m. AfterMartin's discharge, Daniels summoned his men to a meeting and altered the rule in thisrespect.l6Such is Schafler's testimony,which we credit,as did the Trial Examiner.According to VanHaag's testimony,he told Schaffer that the discharge was because of "all the trouble thatwe had during the course of the day's operations,and he had been reprimanded and warnedabout these things before, that it has come to the point where we just couldn't tolerate suchworking conditions."Because of the vagueness of this alleged accusation,because it differsfrom the grounds given by Van Haag in writing only a few days later,and because we findthat Schafler was never seriously reprimanded,we do not credit Van Haag's version Failureto inform an employee why he is being discharged is a factor to be considered in deter-mining the issue of unlawful discrimination.N.L.R.B.v. El Paso-Ysleta Bus Line, 190 F.2d 261 (C.A. 5), enfg. 91 NLRB 590. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Schafler's assertion of his statutory right to a letter settingforth the reasons for his dismissal, Van Haag wrote:Our reason for dismissing Mr. Schafler was that hewould not give the proper cooperation in performing hisduties.He resented correction from the bake shop super-intendentand had been cautioned a number of timesabout this before the date of his dismissal.At the hearing and in its brief, Respondent advanced anumber of new grounds. It there alleged that Schafler (1) talkedexcessively; (2) caused dissension among employees; (3) wasinsubordinate; (4) failed tomaintain the correct weight ad-justment on his dividing machine; and (5) carelessly alloweddouble loaves to move up into the "overhead proofer" so that"smear-ups" interrupting production resulted. The fact thatnone of these grounds were mentioned at the time of the dis-missal is persuasive evidence that they were not the real rea-sons for Respondent's decision." Nevertheless, we will con-sider them briefly.Van Haag and Bakeshop Foreman Resetarits testified to twooccasions in early January when they saw Schafler talking withMartin at Schafler's divider machine while it was operating.According to Van Haag, the conversations lasted 4 or 5minutes each. According to Resetarits, one of them lasted20 minutes." Van Haag was certain that the first conversationoccurred on Friday, January 18. However, when it was shownthatMartin did not work that day, Van Haag changed histestimony. Neither supervisor expressed to Schafler any dis-satisfaction with this or any other alleged excessive talking.No instances were cited by Respondent to substantiate itscomplaint that Schafler caused dissension among the employees.The accusation that he failed to maintain the weightadjustmentof the divider machine is basedupon a singleincident 6 to 10months before his discharge. The only example given ofSchafler's alleged insubordination was his temporaryrefusal,about January 1951, to add to his otherdutiesthe task ofpushing racks to and from a steam box 25 feet away fromhiswork station. In a conference with Van Haag, Schaflerprotested that the newassignmentwas contrary to customboth in Respondent's plant andelsewhere.However, whenVan Haag declared that it "wasgoing tobe the practice inthis plant from now on out," Schafleragreedto do the extrawork and did so from then on.The allegation that Schaflernegligentlypermitted too many"doubles" to move up into the "overhead proofer" is nowheavily stressed by Respondent, though no mention was madeof it at the time of Schafler'sdischarge.Lumpsof dough ofi9Coca-Cola Bottling Company of St. Louis v.N.L.R.B.,195 F.2d 955(C.A. 8), enfg. asmodified 95 NLRB 284."Chief Engineer Daniels testified that the oil pump on the divider had to be repaired 2 to3 times a week.On some occasions,he said,a maintenance mechanic would stand at thedivider and oil it by hand until a particular batch of bread had been finished so that themachine could be shut down for these repairs. CONTINENTAL BAKING COMPANY105the proper weight would emerge fromthe divider machineoperated by Schafler and would be conveyed to the roundermachine,3 or 4 feet away,which was also operated by Schafler.In the latter machine the partly shaped loaves would some-times adhere to each other,forming"doubles."As suchdoubles traveledby conveyor belt from the rounder to theoverhead proofer, it was the duty of the divider operator toseparate or remove them.Otherwise,when theyemergedfrom the overhead proofer and went into the molding machine,they would "smear" the machinery and cause a short shutdown.Respondent asserts that during the last 2 or 3 weeks ofSchafler's employment,itwas losing 20 to 30 minutes a daybecause of smears;'"that it had much less trouble with theother divider operator;and that Van Haag had warned Schaflerabout the situation in September and December 1951 and onJanuary 21-23, 1952."On the other hand, Van Haag admitted that it was possible fordoubles to slip past a divider operator while he was pushingracks to and from the steam box 25 feet away." The situationwith respect to smears and doubles,moreover,was not a newone. Bakeshop Foreman Resetarits testified that he had beencautioning Schafler about doubles once or twice a week eversince Schafler began operating the divider machine, 22 yearsbefore his discharge." And Van Haag asserted that he had beenreceiving complaints from Resetarits regarding Schafler's in-efficiency in eliminating doubles during that entire period.In spite of these long continuing alleged complaints regardingdoubles,Respondent paid high tribute to Schafler's work aslate as January 25, 1951, tellitig him and his wife that his workand his record were "above reproach" and that it was some-thing that he could be "mighty proud of.""IfRespondent had really believed that Schafler let moredoubles go by than did other divider operators, it is difficultto see why it waited 2Z years to replace him. Even if hisalertness in catching doubles diminished, as Respondent con-tends,we are persuaded that, absent his union activities,Respondent would have rewarded his 16 years' service bytransferring him to some other operation instead of discharg-ing him without notice.tt The record shows,and we find,that smears were caused by many other factors thanfailure on the part of the divider operator to separate or remove doubles.22 In the Intermediate Report the Trial Examiner credits "the testimony of Schafler to theeffect that throughout the years of his employment no complaints were made to him as tohisconduct or efficiency."Schaflerdid testify that he had never been"criticized" or"warned." However,he admitted that Bakeshop Superintendent Van Haag had occasionally*talkedwith him about carelessness at the divider and that Foreman Resetarits had some-times talked to him about smears and had occasionally implied that some were Schafler'sfault.We find that occasional complaints were made to Schafler about his work,but that hewas never seriously reprimanded or threatened with discharge.24 The partially formed loaves move along at the rate of one a second.2The Trial Examiner erroneously found that Schafler had been operating the divider for 5years.tfThe Trial Examiner incorrectly found that this event occurred about a year before thehearing herein, namely,about August 1951. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offered no definite evidence to support the onlyground on which it relied at the time of Schafler's discharge,namely that Schafler was uncooperative and resented correctionby the bakeshop superintendent. Bakeshop Superintendent VanHaag merely testified that Foreman Resetarits complained tohim in January 1952 of Schafler's poor cooperation and resent-ment of orders. Significantly, Resetarits himself said nothingabout this when he took the witness stand. It is also significantthat on January 25, 1952, when Schafler returned to the lockerroom after being discharged by Van Haag, he encounteredResetaritswho said, "I'll see you Sunday." Schafler replied,"No, you won't. I've just been fired." Resetarits then rejoined,"Well, I'll be damned . . . I didn't know a thing about it." ffiLike the Trial Examiner, we find that Respondent did notdischarge either Martin or Schafler for cause. We find furtherthat in discharging them it discriminated against them to dis-courage membership in the Construction Workers and to en-courage membership in the Firemen and the Bakers, respec-tively, in fulfillment of the threats made by Chief EngineerDaniels to employee Craig and by Bakeshop SuperintendentVan Haag to Shipping Room Foreman George Most, and inviolation of Section 8 (a) (3) and (1) of the Act.Because the unfair labor practices here found are of such anature as to justify an inference that Respondent may commitother kinds of unfair labor practices, we believe it necessaryto order that Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.ORDERUpon the basis of the entire record in this case, and pursuanttoSection 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby ordersthat Respondent, Continental Baking Company, St. Louis, Mis-souri, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Encouragingmembership in Local No. 6, InternationalBrotherhood of Firemen, Oilers, Maintenance Men and Helpers,AFL, or Local No. 4, St. Louis, Missouri, Bakery & Confec-tionery Workers International Union of America, AFL, or inany other labor organization, or discouraging membershipin any labor organization, by discriminating against its em-ployees in regard to their hire, tenure, or any term or con-dition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent permitted by theproviso to Section 8 (a) (3) thereof.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer Elbert A. Martin and Frank H. Schafler immediateand full reinstatement to their former or substantially equiv-X This conversation was not denied by Resetarits. CONTINENTAL BAKING COMPANY107alent positions, without prejudice to their seniority or otherrights and privileges.(b)Make whole Elbert A. Martin and Frank H. Schafler, inthemanner set forth in the portion of the Intermediate Reportentitled "The Remedy," for any loss of pay which they mayhave suffered by reason of Respondent's discrimination againstthem.(c) Post at its plant in St. Louis, Missouri, copies of thenotice attached hereto as Appendix A.n Copies of this notice,tobe furnished by the Regional Director for the FourteenthRegion, shall after being duly signed by Respondent's officialrepresentative,beposted by it immediately upon receiptthereof, and maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places, including allplaces' where notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatthese notices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for the Fourteenth Region,inwriting, within ten (10) days from the date of this Order,what steps it has taken to comply herewith.27 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies ofthe National Labor Relations Act, we hereby notify our em-ployees that:WE WILL NOT encourage membership in Local No. 6,International Brotherhood of Firemen, Oilers, MaintenanceMen and Helpers, AFL, or in Local No. 4, St. Louis,Missouri, Bakery & Confectionery Workers InternationalUnion of America, AFL, or in any other labororganiza-tion, or discourage membership in any labor organization,by discharging any of our employees or in any othermanner discriminating against them in regard to hire,tenure, terms, or conditions of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to form, join,or assistlabororganizations,to bargain collectively through rep-resentativesof their own choosing, and toengage inconcerted activities for the purpose of collective bargain-ing orother mutual aid or protection, or to refrain fromany or all such activities, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act. 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL offerElbert A.Martin and Frank H.Schafferimmediate and full reinstatement to their former or sub-stantiallyequivalent positions,without prejudiceto theirseniority or other rights and privileges;and we will makethem whole for any lossof pay which they may have suf-fered by reason for the discrimination against them,CONTINENTAL BAKING COMPANY,Employer.Dated ................By........................... ........................(Representative)(Title)This noticemust remain posted for60 daysfrom the datehereof,and must not be altered,defaced,or covered by anyother material.Intermediate Report and Recommended OrderUpon charges filed by Elbert A. Martin and Frank H.Schafler against Continental BakingCompany,' the GeneralCounsel 2 ofthe NationalLaborRelations Boards by the RegionalDirector for the Fourteenth Region,St.Louis,Missouri,Issued an order on June 2, 1952,consolidating the two cases for the purposes of hearing and, coincidental therewith,issueda consolidated complaint against the Continental Baking Company,4alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a) (1) and(3) and Section 2 (6) and(7) of theNational Labor RelationsAct, as amended,61 Stat. 136 6With respectto the unfair labor practices the complaint alleges in substance that: TheRespondent on orabout January23, 1952, discharged Elbert Martin,and on or about January25, 1952, discharged Frank Schaffer,and thereafter failed and refused and does now failand refuse to reinstate them to their former or substantially equivalent positions or em-ployment;the Respondent discharged,and failed and refused,and does now fail and refusetoreinstatethe said Martinand Schafler in order to discourage membership in a labororganization,and becausetheysupported and engaged in concerted activities with otheremployees for the purposesof collectivebargaining and other mutual aid and protection;Respondent and its officers,agents,and supervisors,from on or about December15, 1951,and thereafter,interrogated its employees at its St.Louis, Missouri,establishment con-cerning their union membership and affiliation, threatened its employees with discharge ifthey assisted the Union,and warned its employees to refrain from assisting the Union andfrom engaging in concertedactivity onbehalf ofthe Union.Thereafter the Respondent filed its answer to the complaint in which it admits the juris-dictional allegations and the discharges of Elbert A. Martin and Frank H.Schafler and itsrefusal to reemploy them;but denies the commission of any unfair labor practices.Purusant to notice a hearing was held atSt.Louis,Missouri,on August 25, 26, 27, 28,and 29,1952,before Bertram G. Eadie,the TrialExaminer designated by theChief TrialExaminer.All theparties were representedby counsel.Full opportunity to be heard and toexamine and cross-examine witnesses was afforded all parties.Upon the opening of thehearing,counsel for Respondent made a motion to sever the two cases and try them sepa-rately. The motionwas denied.At the conclusion of the hearing the General Counsel andcounsel for the Respondentmoved to conform the pleadingsto the proofas to formal matters.The motionswere granted.All partieswere granted 20days from August 29, 1952,for the filingof briefsand/or pro-posed findings of fact or conclusionsof law or both.General Counsel and counsel for theRespondent respectivelyhave dulyfiled their briefswith the TrialExaminer,which havebeen duly considered.i Filed January 25, 1952,and January28, 1952,respectively.2Hereinafter referred to as the General Counsel.$Hereinafter referred to as the Board.4Hereinafter referred to as the Respondent.6Hereinafter referred to as the Act. CONTINENTAL BAKING COMPANY109Upon the entire record and from his observation of the witnesses, the Trial Examinermakes the following:FINDINGS OF FACTL THE BUSINESSOF THE COMPANYThe Respondentis and hasbeen at alltimes materialherein,a corporationorganized andexistingby virtue of the laws of the State of Delaware with its principal office and place ofbusiness located at 630 Fifth Avenue, New York City. It has other establishments locatedin St.Louis, Missouri; Akron, Ohio; Berkley, Ohio; Clarksdale, Mississippi; Dallas, Texas;and cities in variousotherStateswhere It is now and has been continuouslyengaged in thebusinessof baking,selling, and distributing bakery products consisting principally of breadand cakes.The Respondent in the course and conduct of its business operations in its establishmentlocated at 1620 BiddleStreet, St. Louis, Missouri, during the 12-month period ending July30, 1952, purchasedgoods and raw materialsconsisting principally of flour, lard, milk,sugar,and yeast, valued in excess of $1,000,000, of which approximately 50 percent wasshipped in interstate commerceto its St. Louis, Missouri, establishment from points locatedoutside the State of Missouri. During the same period the Respondent processed, sold, anddistributed bakery products consisting principally of bread, valued in excess of $ 50,000. ofwhich approximately 50 percent was transported, sold, and shipped in interstate commercefrom the St. Louis, Missouri, establishment to points outside the State of Missouri. TheRespondentconcedes that it isengaged incommerce within themeaningof Section 2, subsec-tion 6 of the ActThe TrialExaminerfinds that theRespondent is engagedin commerce within themeaningof the Act.II.THE LABORORGANIZATIONS INVOLVEDUnited Construction Workers, Local 535, affiliated with United Mine Workers of America;Bakers'Union No. 4, St Louis, Missouri, Bakery & Confectionery Workers, InternationalUnion of America; International Brotherhood of Firemen, Oilers, Maintenance Men andHelpers, Local No. 6, affiliated with American Federation of Labor; are labor organizationsadmitting to membership employees of the Company.III.THE UNFAIR LABOR PRACTICESA.Restraint and coercion charged to the RespondentThe testimony of employee Monrow Craig is credited by the Trial Examiner to the effectthat during December 1951 or January 1952, Daniels, the chief engineer in charge of themaintenance department, asked him if he had joined the United Construction Workers Union,and that Daniels in the same conversation had stated,"I know the biggest majority of youbelong to it," and "... they would allbefired if it took two men to replace one,"and further,"He had seen this happen before on another Union trying to organize the plant." This testimonywas not denied by Daniels.The Trial Examiner credits the testimony of George Most to the effect that in a conversa-tion held with Bakeshop Superintendent Van Haag he was asked by Van Haag ". . . what I knewabout this other Union" and "any one that wasn't satisfied with the Union we now had couldget out or they would be eliminated or discharged.I don't remember the exact words."Elbert A. Martin was discharged by the Respondent on January 23, 1952, and Frank H.Schafler on January 25, 1952.Both Martin and Schaffer had been employed by the Respondentfor a number of years; Martin from April 7, 1947, in the maintenance department and Schaflerfrom June 15, 1936, in the baking department. Martin was and had been a member of LocalNo. 6 and Schaffer a member of Local No. 4. They both joined the Construction Workers;Martin on October 4, 1951, and Schaffer on October 3, 1951.On December 10, 1951,Martin was ordered to appear at a subsequent date before theexecutive boardofLocalNo. 6 to answer charges preferred by Business Manager WeberOn December 21, 1951,Schafler was notified to appear before the executive board of LocalNo. 4 on January 5, 1952, to show cause why "you should not be charged with the followingcharges.Page 70, sec. 7a of the Constitution and book of Laws, of the International Union,and of Local Union No. 4 Line 1, 3, 5 and 9." 1 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin and Schaffer ignored the notices and each failed to appear before those respectiveboards.Martin remitted his dues of$10 to Local No.6 for the months of January,February,and March,1952, which were returned to him under date of January 25, 1952.Schaffer wasadvised"The Executive Board recommended to the general meeting of January 12, 1952 thatyou Frank Schafler,be expelled on the charges preferred."When Martin appeared for work for the 12 p.m shift on January 23,1952,his timecard wasnot In the rack and his position was filled by another employee.On January25, 1952, at theconclusion of Schafler's work,Bakeshop Superintendent Van Haag took his timecard out ofthe rack and said,"As of today,your services with the Continental Baking Company were nolonger required."On January 25, 1952, Martin addressed a letter to James Vaughn, acting manager of Re-spondent,requesting the basis for his dismissal to which Respondent replied stating, "Ourreason for dismissing Mr. Martin was that he was not as efficient in performing his dutiesas he should have been by reason of the fact that he spent a great deal of time visiting withother employees during his regular working hours."Schaffermade a similar request toRespondent for "the reasons of my dismissal and other facts"to which Respondent replied,"Our reason for dismissing Mr. Schaffer was that he would not give the proper cooperationin performing his duties.He resented correction from the Bakeshop Superintendent and hadbeen cautioned a number of times about this before the date of his dismissal."The distinctive facts relating solely to Martin other than the preceding paragraphs of thisreport,are the following:The maintenance department in which Martin was employed had jurisdiction over the entireplant of Respondent,insofar as the upkeep and repair of the buildings,equipment,and ma-chinery was concerned.The building,housing the plant, was approximately 250 x 300 feet,occupying an entire block.Itwas two stories and basement.The entire structure besides theoperating machines required daily routine inspections.These inspections covered the fire-fighting,water,drainage,plumbing,heating, boilers,ovens, furnaces,motors,and electricalequipment,which necessitated the mechanic in charge of the shift to inspect the roof, first andsecond floors,basement,and outside portions of the building.The staff of the maintenance force consisted of a chief engineer,assistant chief engineer,and 4 mechanics,operating in three 8-hour shifts:8 to 4;4 to 12;12 to 8. These shiftsrotated around the clock,and provided for changes in operators to comply with the hourlystandard workweek.The chief engineer,however,always worked on the 8 to 4 shift with themechanic or assistant chief engineer rotated to that shift.The mechanics or assistant chiefengineer on the 4 to 12 and 12 to 8 shifts had the full responsibility during those hours ofthe repair and operationof theentire plant insofar as the maintenance department wasconcerned,especially in case of emergencies and breakdowns,when the mechanic on suchshifts would be called upon to act entirely on his own initiative.The chief engineer ran a logbook which noted his orders or directions to the on-coming me-chanics concerning their shifts, outlining their work and the then repairs to be made,or workedupon, other than the routine inspections,repairs, and maintenance of the machines. In thecase of a breakdown,the mechanic of the maintenance department on the shift would be signaledby a gong in the office of the maintenance department.Itwas sounded from a central locationin the bakeshop on the first floor where the one sounding the gong was supposed to awaitthe mechanic responding.There was no directional signal as to where the trouble was to belocated.The mechanic or the assistant engineer on the shift first had to ascertain the locationand cause of the trouble, and in many instances it required his return to the maintenance de-partment in order to gather tools or parts to make the required repairs.Thisprocedure neces-sitated the mechanic to talk to some of the employees of Respondent in all parts of the plantand at all hours of the day.Inmost instances a certain amount of conversation was necessitatedwith the operator of the machine in order to ascertain the trouble and make the necessary re-pairs or adjustments.Martin during his employmentwith theRespondent received the ingrade raises of pay ofthe other employees.On occasions he performed personal work as a mechanic during offhours for officers of the Respondent.During his entire term of employment he never receiveda reprimand from his supervisors in criticism of his mechanical skill.Daniels,the chiefengineer,subscribed to the contention of the General Counsel that Martin was a good me-chanic.In the spring of 1951, during his days off, Martin accepted employment with a roofer andshortly thereafter became a partner with him in the roofing business.This partnership wasbrought to a close in early December 1951.At the end of his summer vacation in July 1951he asked Respondent for an extra week's vacation and was granted 4 days additional leavewithout pay in order to devote the time to the roofing business.The Respondent through itschief engineer and superintendent was well acquainted with Martin's outside business ac- CONTINENTAL BAKING COMPANY1 1 1tivities.The chief engineer also carried on outside business activities during his off hoursfrom the plant and such activities were also known to the Respondent.No complaints wereever made to Martin or the chief engineer by the Respondent for such outside activities andduring alltimesmaterialhereto,the Respondent had no rule or regulation pertaining thereto.Although a member of Local No.6,Martin became a member of the United ConstructionWorkers on October 3, 1951.On January 22, 1952,Martin who was regularly due to report at 12 p.m.,after 4 days off,caused by the change of shifts, called Willard on the phone who was then on the 4 to 12 shiftat the plant to state he had been taken ill and asked him if he would work in his place andstead,and sign his timecard on the following 12 to 8 shift that night;or if he did not care todo that he would pay him either in time or money.Willard worked the shift for Martin butbefore doing so, he called Daniels who consented to the substitution.Other members of themaintenance staff had followed a like procedure at various times in the past.The followingday Daniels called Fitch and instructed him to work the following night on the 12 to 8 shift,in place of Martin who was due to return for work at that time.Daniels then removed Martin'stimecard from the rack.Upon reporting for work Martin found that his timecard had beentaken from the rack and that his swing on the shift was to be filled by Fitch.He then calledDaniels at his home and was advised by him is substance that he had been discharged.The testimony of the chief engineer,assistant chief engineer,and fellow employees supportthe observation made by the Trial Examiner that insofar as the mechanical skill of Martinis concerned he was at all material times a well-qualified and competent mechanic.Duringthe years of his service and up to the time of his discharge there had never been any criticismof his mechanical skill or ability in performing his duties for the Respondent.The morning following his discharge Daniels informed him that his reasons for discharginghim were". . .for insubordination,talking too much,which I warned and told you not toor asked you not to,and taking the authority upon yourself to have other men ring your cardwhich I had let other men change shifts but it was a practice that he was to tell me, to let meknow so at least I know what men was on duty."The testimony of Martin is credited by the Trial Examiner as to the reasons given byDaniels at the time for his discharge of Martin,to wit:Q.Whatwas said in that conversation?A.Mr. Daniels was in his office in the maintenance department. He asked me to beseated.I sat down.He said "What the --" I said"What's this,I am fired." He said "Yes.-'What's the reason I am fired?Has my work been satisfactory?" He said "Yes.""What's the reason I am fired. ?"He stuck up his finger said"One, you called Mr.Monroe without calling me."I said"Always been the policy to call the plant.We always work it that way."He said"If I can't get you on that,get you for talking too much."I said, "Well,you have to prove that to me."He said,"I can get you on insubordination.No. 3."1 said,"That covers a wide field,name one of them."Isaid,"To tell you the truth,Mr. Daniels,Local 6 asked you to fire me, isn't thatright? "He said,"Iam not answering no questions and find myself behind the 8-ball We willgo upstairs and talk to Mr. Jimmy Vaughn."A.He offeredme a letter of recommendation but he wouldn't give me a letter fortermination,why I was being let out.The testimony of Craigis credited, in the following relatedincident:A. I told Mr. Daniels that I'd been up to join the Firemen and Oiler's Union Local 6.I also told Mr. O'Shanghnessey asked me did I know Elbert Martin.A I told himMr. O'Shanghnessey asked me did I know Elbert Martin that used to workforContinental.Itoldhim I knew Elbert Martin andstillworked there.Mr. Danielssays I know,Weber,business agent ofLocal 6,has already asked for Martin's discharge.Iguess the reason he hasn't been discharged,Vance Halterman is in the hospital,ClaudeHill is out of town.Q.Who is VanceHalterman?A.Managerof the plant. 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Who is Claude Hill?A.He is manager of several plants.Q.Was anything else said at this conversation?A.Also said thatMr. Daniels said that he had seen this happen before on anotherunion, trying to organize a plant.If it took two men, they would all be fired if they tooktwo men to replace one.Q.Whowould be fired?A.All the maintenance that belong to this Missouri Miner's Union.Q What Union?A.Missouri,I can't think of it now.Q.You mean United Construction?A.United Construction Workers.Q. Did he ask you if you had signed a card at that time?A.He did.Q.When you replied,what did he say?A.He said 'I know the biggest majority of you belong to it."Q.To what?A.To the United Construction Workers.They would all be fired if it took two men toreplace one.The derelictions in duty charged to Martin by the Respondent(a) that he talked with otheremployees;(b) that he was insubordinate;(c) that he assumed authority in calling Willard,themaintenance man on the 4 to 12 shift,to work in his place instead of calling Daniels,the chief engineer;(d) that he had worked outside the plant on off hours during his employ-ment by the Respondent without its consent and detrimental to its interests;and (e)that heappeared tired during his working hours;and each resolved by the Trial Examiner contraryto the contention of the Respondent that Martin was anything but employable in the particularposition he occupied for the Respondent(a)That he talked with other employeesThere was no rule in force at the plant forbidding employees from engaging in conversa-tion.He was detected by Chief Engineer Daniels in conversation with a driver of one ofRespondent's trucks for a period of 5 minutes.Daniels witnessed the 2 men from a distanceof approximately 250 to 300 feet across the plant.He did not know what the conversation wasabout and took no further immediate action in the matter.He, on another occasion,witnessedMartin and Schafler in conversation in the maintenance department for a space of a fewminutes, again he took no immediate action.The Trial Examiner credits the testimony of Martin to the effect that the first conversa-tion set forth above with the driver of a truck at Respondent's bridge was solely in relationtoMartin's duties.He had been called by the driver who was having some difficulty withthe electric switch or fuse on the outside wall of the building through which electricity wasfurnished to trucks while at Respondent's bridge when the truck engines were shut off. Theconversation took place at thetimehemadea repair or adjustment and was in relation thereto.According to Daniels'testimony,the conversation lasted approximately 5 minutes and washeld in September 1951,approximately 5 months prior to his discharge.The Trial Examiner credits the testimony of Schaffer in regards to the conversation takingplace between him and Martin to the effect that it was held after Schaffer had finished his day'swork.He had met Martin while he was about to leave the lunchroom and he stood talking withhun for a few minutes in the hallway between the lunchroom and the maintenance department,when Van Haag appeared and objected to them conversing together.Schafler's and Martin'sversions of the incident seem credible,while Daniels'actions in advancing the incident asone of the reasons for the dischargeof these employees is not credited by the Trial Examiner.Schafler's credited testimony follows:A.When Irangmy time card to go home,Mr. Martin,at that time was coming outof the lunch room which is right directly besides the time clock.He said,to me, comeup to the shop,Iwould like to talk to you.I said,O.K. I'm on mywayto get a coke,anyway.We went up there,and when we -- were not in the maintenance shop direct, wewere in a little gangway and I saw Mr. Van Haag,the bake shop superintendent walkingthrough the loading shed, and the conversation that Mr. Mirtin and I had, it was abouta letter that he received from the firemen and oilers.The Trial Examiner credits the testimony of Martinregarding the conversationhad withSchaffer, to the following effect: CONTINENTAL BAKING COMPANY113THE WITNESS:Mr. Schafler punched out.Iwas comingout of thelunch room withmy dinnerbucket,Icome outof the lunchroom wherewe lunch, with my dinner bucketinmy hand.Mr. Schafler had punched out to go home,but he hadn't changedclothesyet, and I said,could I see you a minute,Frank. And theconversation was hadwhile hewalked to the maintenance departmentwith me,Iwason my way back to the maintenancedepartment with my dinner bucket in my hand.Q.What time was that?A. 7:30,around7, 7:30. I usuallyeat around7:00 to 7:30, to 8.00, somewhere in there.Iasked him about the letter that I had got from theUnion.wanting me to appear beforethe Executive Board and I knew also that he joinedthis local,I asked If he received one,the letter to appear before the Executive Board.I said, if you haven't got one, whyyou'llget one in a few days.Q.Was Ernie Daniels there?A.No Danielschecked outaround4 or 5or 6 o'clock in the evening.Sometime earlierthan the time of this conversation, 7:30 approximately.(b)That he was insubordinateWhile Martin was making a repair to a machine in the bakeshop,and while in a stoopingposition,the foreman of the bakeshop bent over his shoulder and when Martin was so engagedhe happened to turn his head and saw the foreman looking overhis shoulder, "looking rightthere on you,raise up and your head hit him inthe chest,turn around for a wrench, and hewould be in your way.Icalled his attention to it time and time again.I have takenit up withMr. Daniels,and that time I was driving a shaft looking up, almosthis him,and I said, youare going to get hit on the head in here one of these days, getting your nose down like that,why don't you get away from the lift.I'll lower the boom on you."THE WITNESS: I reported it to Mr. Daniels. I told him to, he had to do somethingabout it, or I wasgoingto lower the boom on the man.Bergke's testimony of the incident follows:Iseen Mr.Martin working on one of the wrapping machines.Iwalked over to him there,and I stood there.Mr. Martin looked up,he said'You here'He said 'I can't work whileyou are standing around looking,ifyoudon'tget away from here I'll hit you with a hammer.Q. Now what did you say to him?A. I din't answer the man.I just looked at him.The incident occurred about 5 months prior to Martin's discharge.The TrialExaminer isof the opinion that the incident had no prejudicial effect on his superiors until reasons had tobe found for his discharge by Respondent,other than for his concerted union activity in joiningthe Construction Workers.Bergke was not Martin's foreman.He had no authority in directing Martin, who was in fullcharge of maintenance under the chief engineer or the superintendent of the plant.The chargeof insubordination leveled against Martin must necessarily fall,as a reason for Martin'sdischarge.(c)That he assumed authorityin calling Willard, the maintenancemanon the 4 to 12 shift, towork in hisplace on the following12 to 8 shiftinstead of calling Daniels,the chiefengineerMartin,Craig,Willard,and Danielseach testified credibly that a policy had developed thatin case of illness or emergencydelaying theoncoming maintenance man from arriving intime forhis shift to notify themanon watch at the plantand arrangefor a substitution.Daniels testified as follows:Q.But it is true thatpriortoMartin's dischargethe employeesdid call the man ontheir shiftand have them work?A.They diddo that andthey must call me.In this particular instance Martin called Willard, the mechanic on the shift,and he in turncalled Daniels gotifying him of the suggested change. Daniels agreed to the change and Willardworked the shift for Martin.- 1 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin's testimony is credited to the effect that it had been a custom among the employeesin the maintenance department during his years of employment at Respondent's plant to callthe plant and report to the maintenance mechanic on watch to see if a substitution could not bearranged in case of illness or other emergency.Each of the mechanics of the maintenancedepartment had in the course of his employment the identical duties and responsibilities of theothers during the shifts when he was alone and unaccompanied by either the chief engineer orthe assistant chief engineer.When Martin called Willard who was on the 8 to 12 shift during the afternoon and evening ofJanuary 21,and requested him to substitute for him that night on the 12 to 8 shift,he acceptedthe assignment and telephoned to Daniels informing him of the anticipated arrangement.(d)That he had worked outside the plant on his off hoursMartin'sextra work on his off hours commenced in the early spring of 1951 and lasteduntil December 1951.He made no secret of it. He informed the chief engineer at the start anddiscussed it with him,no objection was raised by any one in authority to hits in accepting suchemployment,in fact during the summer of 1951, he was granted an extra 4 days'leave withoutpay by the chief engineer to complete one of his jobs.Martin had retired from any connection with the enterprise in early December 1951, printto his discharge on January 23, 1952.Martin's testimony is credited by the Trial Examinerto the effect that at no time did he receive any complaint or criticism from his super ors.forengaging in the extra work.He also worked on his off hours for the company officials. Thechief engineer also engaged in work on his off hours other than as Respondent's employee andno objection was raised by Respondent although it was conversant with the situation that itsemployees accepted outside employment during their off hours.(e)That he appeared tired during working hoursThe believable credited testimony is not in support of any such complaint,while the pre-ponderance of the substantial evidence is to the effect that any such alleged condition was nota motivating cause or reason for the discharge of Martin by the Respondent.The distinctive facts relating solely to Schafler other than the preceding paragraphs of thisreport,are as follows:He had been employed by the Respondent for upwards of 15 years and for the past 5 yearswas assigned to a job in the bakeshop where he operated 2 certain machines throughout thatperiod.Schafler's testimony is credited by the Trial Examiner to the following effect:"Aboutayear ago the company inaugurated what they referred to as a refresher course. Eachemployee was requested or required to take this course spending one day going through theplant.At the completion of my day of this refresher course, I was in Mr.Van Haag's officewhich is the bake shop superintendent,and I asked him specifically about how my work wasand he told me that my work was a hundred percent and he could find no fault with it." Mrs.Schafler's testimoty is alto credited by the Trial Examiner,relating to the above incidentsand conversations,iii follows:We went in the plant superintendent's office, Mr: Van Haag,and Mr.Van Haltermonwas there,I think he is the plant superintendent and Mr.Van Haag was the bakery super-intendent,and they had a corsage there fd r itie, and Mr.Haltermon said to me, I supposethat Frank told you what this corsage consisted of? And I said Yes, he has,and he said,well, we invited you down here,he said,because we want to radiate the feel of one happyfamily of which we are proud to have Frank as a member.Then Mr.Van Haag put his onehand on Frank's shoulder and he shook his hand with the other and he said,that goes forme, too.And the following is also credited:A.Well,he took us in there and there was Mr. Van Haag and my husband and myself,and he said Mrs. Schafler,I don't know if Frank told you this or not, he said a week or soago we went over the employees'records and found Frank to have an outstanding record,Ibelieve,he had missed work about two times in all those years. And he said, its arecord, his,work and his record are above reproach.And he said,its something you canbe mighty proud of,Frank,and Mr.Van Haag also made that statement to my husband,he said,Frank,' that is something to be proud of and my husband replied,that he wasproud of it. CONTINENTAL BAKING COMPANY115The TrialExaminer credits the testimony of Schafler to the effect that throughout the yearsof his employment no complaints were made to him as to his conduct or efficiency as anemployee,while the testimony of VanHaagas to several warnings that he claims to have givenSchafler is discredited as uncertain,indefinite,and contradictory and in the opinion of theTrial Examiner is not reliable.Van Haag and Schafler were members of Bakers'Union No.4.On October 3, 1951,Schaflersigned an application-for-membership card in the United Construction Workers.He shortlythereafter was expelled from Local No. 4. He had been given the application by Martin, whowas thereafter dropped from Local No. 6 and discharged from the maintenance departmentwithin several days of the discharge of Schafler, as set forth above.Schafler's testimony is credited that shortly after joining the Construction Workers, heinformedOttoBalch, a foreman on one of the night shifts in the bakeshop,that he had joinedthat Union. The credited conversation follows:A.He said how come? And I told him well I wanted to get outand get a full time jobwhere I was able to work two or threeweeks,even a monthat the present time.Q. (By Mr. Trent) What did he reply?A.He said, I can't blame you.The conversation he had withElmer Fitch,the assistant chief engineer in the maintenancedepartment,is creditedby the trialExaminer and is as follows:Q.When did this conversation occur?A.About a week or so after I signed this card for the United Construction Workers.11A. I told him that I had signed a card for the United Construction Workers which Ireceivedfrom ElbertMartin.Schafler testified credibly to the following:Q. (By Mr. Trent)Mr. Schafler,did you have a conversation with Mr.Ed Theobold,bake shop foreman,on the nightshift,about your Union activities?A. I did.Q.Where wasthis conversation?A.At the BakersUnion Hall.Q.When wasthis conversation?A.On January 5 the day that we had appeared before the executive board.Q. January5, 1952.A.Yes.Q.What was said in this conversation?A.He had come out of the executive board,got to talking tome and told me what he saidin the executive board and he said,there was a few names mentioned,that my name wasn'tmentioned and he asked me, do you belong,I said,Yes. I said I belong, he said, well Ididn'tknow that and I didn't say anything to the executive board about it, I know it now.Schafler's testimony is creditedto thefollowing incident:-Q.All right, now, when Mr. Joe Van Haag told you that your services with Continentalwere no longer required,did you reply to that?A. I started to reply and I intended to tell him he was in trouble with the Bakers Union,but before I had a"chance to complete my statement he threw his hands up like that andstarted waving his hands(indicating).Just like that. I don'twant to know nothing about it,I don't know anything about it,I don'twant to hear nothing about it.Q.Were youable to interrupt him and interjecta remark or two?A.After he had finished his statement then I continued and I said.Now, Joe,you knowthat I have been expelled from the Bakers Union and he said, Yes, he said,Ihave heardrumors to that effect. 1 16DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusions Reached as to the FactsThe General Counsel's contention that the Respondent had violated the provisions of the Actby its interrogations of employees as to their union activities,and in its discharges of ElbertA.Martin and Frank H.Schaffer for their union activities,is accepted and found by the TrialExaminer based on the preponderance of the believable and substantial evidence.The con-tention of Respondent that Martin and Schafler were discharged for cause other than theirunion activities is rejected by the Trial Examiner as against the preponderance and weight ofthe believable and substantial evidence.The Trial Examiner concludes and finds that Respondent violated the provisions of Section8 (a) (1) of the Act in interrogating its employees and Section 8 (a) (3) thereof in dischargingthe said Elbert A. Martin and Frank H. Schaffer from its employ on January 23, 1952, andJanuary 25,1952,respectively.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above,occurring in connection withoperations of the Company described in section I, above,have a close,intimate,and substan-tial relation to trade,traffic,and commerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Company engaged in certain unfair labor practices,the Trial Examinerwill recommend that it cease and desist therefrom and take the following affirmative actiondesigned to effectuate the policies of theAct:(1) Offer Elbert A. Martin and Frank H.Schafferimmediate and full reinstatement to their former or substantially equivalent positions,6 withoutprejudice to their seniority or other rights and privileges; (2)make each of the above-named employeeswhole for any loss of pay each may have suffered by reason of the Com-pany's unlawful discharge,by payment to each of them a sum of money equal to the amounteach would normally have earned as wages from the date of discharge,January 23,1952, andJanuary 25,1952,respectively,to the date of the Company's offer of reinstatement,less thenet earnings of each during said period; T (3) the Company shall,upon request,make availableto the Board, payroll and other records to facilitate the checking of the amount of back pay,which shall be computed in accordance with the Board's customary formula;8 (4) the Companybe ordered to cease and desist from in any manner interfering with,restraining,or coercingits employees in the exercise of the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent,Continental Baking Company,isengaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.By discharging Elbert A.Martin and Frank H.Schaffer, the Respondent Company hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.3.By interfering with,interrogating,restraining,and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act,the Respondent Company had engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]6The ChaseNationalBankof the Cityof NewYork, San Juan,Puerto Rico, Branch,65 NLRB627.7Crossett Lumber Company,,8NLR440;Republic Steel Corporationv.N.L.R.B., 311 U.S. 7.8 F. W. Woolworth Company, 90 NLRB 289.